              Case 2:17-cr-00162-TLN Document 122 Filed 07/28/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-162-TLN
11
                                  Plaintiff,            STIPULATION TO CONTINUE STATUS
12                                                      CONFERENCE AND EXCLUDE TIME PERIODS
                           v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
13                                                      ORDER
     CHRISTOPHER GONZALES,
14                                                      DATE: July 30, 2020
                                 Defendant.             TIME: 9:30 a.m.
15                                                      COURT: Hon. Troy L. Nunley
16

17          This matter was set for a status conference on July 30, 2020, and the parties now request that the
18 Court continue the status conference to September 24, 2020. To the extent it is needed, this stipulation

19 supplements the basis for exclusion of time under General Order 611, 612, and 617, in the interests of

20 public health and safety, and requests that the Court also exclude time under Local Code T4, for the

21 reasons set forth below.

22          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
23 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

24 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

25 address public health concerns related to COVID-19.

26          Although the General Orders address the district-wide health concern, the Supreme Court has
27 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

28 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

      STIPULATION TO CONTINUE STATUS AND EXCLUDE         1
      TIME; FINDINGS AND ORDER
                 Case 2:17-cr-00162-TLN Document 122 Filed 07/28/20 Page 2 of 5


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the

10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already designated

26 a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION TO CONTINUE STATUS AND EXCLUDE         2
       TIME; FINDINGS AND ORDER
                 Case 2:17-cr-00162-TLN Document 122 Filed 07/28/20 Page 3 of 5


 1 (noting any pretrial continuance must be “specifically limited in time”).

 2                                                STIPULATION

 3          1.       By this stipulation, counsel for the United States and counsel for defendant Christopher

 4 Gonzalez move to continue the status conference for Mr. Gonzalez until September 24, 2020, at 9:30

 5 a.m., and to exclude time between July 30, 2020, and September 24, 2020, under Local Code T4. The

 6 other two defendants have entered guilty pleas in this matter.

 7          2.       The parties agree and stipulate, and request that the Court find the following:

 8                   a)     The government has represented that it has produced discovery in the form of

 9          investigative reports and photographs, which the defendant needs further time to review, discuss

10          with his counsel, and pursue investigation. The government has also made available to the

11          defense electronic surveillance discovery, which the defendant needs time to review.

12                   b)     Counsel for the defendant believes that failure to grant the above-requested

13          continuance would deny counsel the reasonable time necessary for effective preparation, taking

14          into account the exercise of due diligence.

15                   c)     Based on the above-stated findings, the ends of justice served by continuing the

16          case as requested outweigh the interest of the public and the defendant in a trial within the

17          original date prescribed by the Speedy Trial Act.

18                   d)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19          et seq., within which trial must commence, the time period of July 30, 2020 to September 24,

20          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

21          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

22          of the Court’s finding that the ends of justice served by taking such action outweigh the best

23          interest of the public and the defendant in a speedy trial.

24 ///

25 ///

26 ///

27 ///

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          3
      TIME; FINDINGS AND ORDER
                 Case 2:17-cr-00162-TLN Document 122 Filed 07/28/20 Page 4 of 5


 1          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: July 28, 2020                                      MCGREGOR W. SCOTT
                                                               United States Attorney
 6
                                                               /s/ James R. Conolly
 7                                                             JAMES R. CONOLLY
                                                               Assistant United States Attorney
 8

 9   Dated: July 28, 2020                                      /s/ Timothy Zindel
                                                               TIMOTHY ZINDEL
10                                                             Assistant Federal Defender
                                                               Counsel for Defendant
11                                                             Christopher Gonzalez
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE           4
      TIME; FINDINGS AND ORDER
              Case 2:17-cr-00162-TLN Document 122 Filed 07/28/20 Page 5 of 5


 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial.

 8          The Court orders the time from the date the parties stipulated, up to and including September 24,

 9 2020, shall be excluded from computation of time within which the trial of this case must be

10 commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code

11 T4). It is further ordered that the July 30, 2020 status conference shall be continued until September 24,

12 2020, at 9:30 a.m.

13

14          IT IS SO FOUND AND ORDERED this 28th day of July, 2020.

15

16

17

18
                                                                    Troy L. Nunley
19                                                                  United States District Judge

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          5
      TIME; FINDINGS AND ORDER
